UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7154



JAMES EDWARD BROWN,

                                            Petitioner - Appellant,

          versus


D. L. HOBBS, Warden, Jesup FCI,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-01-2173-7-13BG)


Submitted:   September 20, 2001           Decided:   October 9, 2001


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Brown appeals the district court order adopting

the magistrate judge’s recommendation and dismissing his 28 U.S.C.

§ 2241 (1994) petition without prejudice.      We have reviewed the

record, the district court order and the magistrate judge’s report

and recommendation and affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2